Citation Nr: 0400265	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  99-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
paroxysmal peripheral vasoconstriction, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) at St. Petersburg, Florida. 

The Board remanded the case in February 2001 for additional 
development of the record.  In February 2003, the Board 
denied the veteran's appeal for a rating in excess of 20 
percent for paroxysmal peripheral vasoconstriction.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2003, the parties signed a Joint Motion For Remand.  In 
August 2003, the Court vacated the Board's February 2003 
decision and remanded the matter to the Board for 
readjudication consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. 
§ 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case, the parties noted in the 
Joint Motion that VA had not provided adequate notice of the 
information and evidence needed to substantiate the veteran's 
claim and which portion of any such information or evidence 
was to be provided by the appellant and which portion must be 
provided by VA.  The parties also noted that in a July 2002 
VA examination, the veteran reported he had to stop working 
due to pain in his hands.  In light of the veteran's 
statements, VA must address the potential application of 
38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that the RO must provide 
the notice required by VCAA.  The RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) are fully complied 
with.  Particularly, the RO must notify 
the veteran of the evidence needed to 
support his claim for an increased rating 
for paroxysmal peripheral 
vasoconstriction, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for paroxysmal 
peripheral vasoconstriction since 
September 2002.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are not 
already of record.

3.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to obtain up-to-
date information concerning the severity 
of the peripheral vascular disease.  The 
claims folder should be made available to 
the examiner in connection with the 
examination.  The examiner should elicit 
from the veteran information concerning 
his employment status and details as to 
how the service-connected condition 
affected his ability to function on the 
job.  The examiner should describe the 
impact of the disorder on the veteran's 
ability to function.

4.  The RO should review the Joint Motion 
for Remand, dated in July 2003, and insure 
that all the requirements of that Motion 
have been complied.

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  In 
accordance with the Joint Motion, the RO 
should consider the potential 
applicability of 38 C.F.R. § 3.321(b)(1).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

